Title: To Benjamin Franklin from William Jones, 5 August 1782
From: Jones, William
To: Franklin, Benjamin


My dear Sir,
Nantes 5 Aug. 1782.
We have been here above a fortnight, but I am sorry to find that there will not be a good opportunity of embarking for America till the beginning of next month, if so soon. I have been on board all the ships here, that are bound for the land of virtue and liberty, and have given the preference in my own mind to the Annette, which will sail in about 5 weeks for Philadelphia or Virginia. Had a ship been ready, we should have embarked immediately; but, on my return yesterday from Painbeuf, I found letters from England requiring my immediate presense on domestick business. I have therefore promised Mr. Paradise to return to him here in three weeks, which will be long enough, I fear, before the ships will sail, and I am informed that they will leave the port together. Should my family affairs or my professional views prevent my going this year, I shall write to my friend, whom I have importuned with fruitless intreaties to go without me, and, if he should refuse to go alone, he will have no man to blame but himself, if his strange pertinacity should prove ruinous to his children. As my shortest way of returning (though it would give me infinite pleasure to see you once more at Passy) will be through Rennes and Alançon to Calais, I shall be extremely obliged to you, if you will send me a passport for myself and one servant to embark for England at Ostend, though I should prefer Calais, if there should be an opportunity: be so kind as to order the passport to be sent to me at Calais at the poste restante. We have received great civilities from Mr. Williams, to whom I shall ever think myself highly obliged. Mr. Laurens came hither a few days ago, but was not determined, when I saw him, in what vessel he should embark. How weak must my poor friend Paradise be, if he declines the opportunity of going with Mr. Laurens, in case of my necessary continuance in England! As to myself, if the English are too indolent or too dastardly to preserve their popular rights, I neither will nor can live among them; and must earnestly request you, my ever-respected friend, to give me information concerning the profession of a lawyer in the state of Pensylvania, and to let me know whether you think that I should be acceptable among your countrymen in that character. My long study of the laws of ancient and modern nations might make me a useful assistant in the necessary work of framing their private codes. My best compliments to Mr. Franklin, and our common friends; and assure yourself that I can never cease to be with the highest veneration, my dear Sir, Your much obliged and ever faithful friend
W. Jones.
